FILED
                           NOT FOR PUBLICATION                              SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL JOHN VONDETTE,                           No. 14-55531

              Petitioner - Appellant,            D.C. No. 2:13-cv-07351-DSF

 v.
                                                 MEMORANDUM*
JACK FOX,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted August 25, 2015**

Before:       McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Federal prisoner Michael John Vondette appeals pro se from the district

court’s denial of his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s decision to deny a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
section 2241 habeas petition, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir.

2008), and we affirm.

      Vondette contends that the sentencing court was prohibited from delegating

to the Bureau of Prisons the task of establishing the time and manner in which he

was required to pay his court-imposed fines. Vondette’s argument is foreclosed by

Montano-Figueroa v. Crabtree, 162 F.3d 548 (9th Cir. 1998) (per curiam). The

cases upon which Vondette relies, holding that 18 U.S.C. § 3664(f)(2) of the

Mandatory Victims Restitution Act prohibits the delegation of restitution payment

schedules, are inapposite. See United States v. Gunning, 401 F.3d 1145, 1150 (9th

Cir. 2005) (distinguishing Montano-Figueroa’s analysis of fine payments under 18

U.S.C. § 3572(d) from restitution payments under § 3664(f)(2)). Vondette’s

reliance on Southern Union Co. v. United States, 132 S. Ct. 2344 (2012), is also

misplaced, as that case does not address a sentencing court’s ability to delegate fine

payment schedules.

      AFFIRMED.




                                          2                                    14-55531